DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. USP 6,881,181.
	Brown discloses, regarding claim 1, a sheet folding device comprising:
a folding rollers pair (10,14) configured to cause a sheet conveyed along a sheet conveyance path extending in a first conveyance direction to pass through a first nip area to fold the sheet in two and to convey the sheet in a first direction crossing to the first conveyance direction;
a folding blade (30) that extends in an axial direction of the folding rollers pair, is disposed facing the folding rollers pair, and is configured to push a folded portion of the sheet into the first nip area; and
a sheet guide (24) extending in the axial direction on an upstream side of the folding rollers pair in the first direction, wherein
the folding blade includes:
a pivot shaft (34) provided parallel to the axial direction;
a blade portion (30) pivotable around the pivot shaft, and selectively disposed in a folding position where the blade portion pushes the folded portion of the sheet into the first nip area and in a retracting position where the blade portion is retracted from the folding position to an opposite side to the folding rollers pair with respect to the sheet conveyance path; and
a pair of arm portions (36) coupling both end portions of the blade portion in the axial direction with the pivot shaft (fig.3), wherein
the sheet guide can be passed between the pair of arm portions (fig.1),
the blade portion faces the sheet guide in a state of being disposed in the retracting position (fig.1), and forms, between the blade portion and the sheet guide, a retreating path in which a part of the sheet is retreated when the folded portion is pushed into the first nip area (blade portion 30 returns to the retracted position after the folded portion is pushed into the first nip area).
Regarding claim 9, a sheet post-processing apparatus comprising:
a carry-in port into which a sheet is carried;
the sheet folding apparatus according to claim 1, configured to perform the folding processing on the sheet conveyed from the carry-in port;
a discharge port through which the sheet is discharged; and
a discharge tray configured to receive the sheet discharged through the discharge port is stacked (well known and commonly used in copiers and digital printers as discussed in at least C1/L10-15).

Allowable Subject Matter
5.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Van der Werff et al. (USP 4,985,013) discloses a sheet folding device comprising a folding rollers pair (5), a folding blade (7) that including a pivot shaft (10), and a sheet guide (8,9).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        7/21/2022